Case: 09-60446     Document: 00511007336          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 09-60446
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CATHY TOOLE,

                                                   Plaintiff–Appellant,

v.

JAMES B. PEAK; HENRY PAULSON; PETE GEREN; JOE ADAIR; CHEVIS
C. SWETMAN; R. L. HINDMAN; DAVID L. QUINN; RICHARD A. DALEY,

                                                   Defendants–Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:08-CV-1481


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Cathy Toole has filed a pro se complaint against various officials of the
United States Government alleging that the Veterans Administration owes her
$7,000,000 in benefits related to her late husband’s military service. She also
lists Chevis C. Swetman, President of the Peoples Bank, as a defendant. The
district court dismissed the entire complaint without prejudice for lack of
jurisdiction.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60446   Document: 00511007336 Page: 2        Date Filed: 01/19/2010
                                No. 09-60446

      On appeal, Toole simply reurges her argument that the Government owes
her $7,000,000 plus interest related to her late husband’s veteran’s benefits.
Although this court applies less stringent standards to parties proceeding pro se
than to parties represented by counsel and liberally construes the briefs of pro
se litigants, a pro se appellant still must actually argue something that is
susceptible of liberal construction. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.
1995).   Claims not adequately argued in the body of the brief are deemed
abandoned on appeal. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Because Toole has not addressed the district court’s reasons for dismissing her
action, she has waived the only issues significant to her appeal. See Grant, 59
F.3d at 525. The judgment of the district court is AFFIRMED.




                                       2